EXHIBIT 10.2
 
THIS AGREEMENT (the "Agreement") is made the 15th day of December 2008. Between:
 
(1)   David Bychkov, founder and inventor of the BT2 technology, an individual
whose address is at 7432 Emerald Drive, Manassas Virginia (hereinafter called
"the Licensor") of the first part;
 
And
 
(2)   BT2 International, Inc., a company incorporated in Nevada whose registered
office is at Suite 2067, 1117 Desert Lane, Las Vegas NV 89102-0000 (hereinafter
called "the Licensee") of the second part.
 
WHEREAS:
 

A.
The Licensor and Licensee have completed and signed a Technology License
Agreement on the 8th day of June 2008.
 
B.
The License requires certain conditions and/or events to be met by various
dates.
 
C.
After working together on the project, the Licensor and Licensee have mutually
found these conditions and/or events and dates need to be amended.
 
D.
The License granted to the Licensee, is an exclusive, transferable and
non-revocable right and licence to the Technology within the Territory, subject
to the terms and conditions set forth therein.
 
E. The Licensee has now purchased a new Delaware corporation (Clopton House
Corp. to be renamed Exmovere, Inc,) that is prepared to become a public company,
and both parties wish to transfer certain rights and obligations from the
License Agreement to this new Delaware corporation.

 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, the receipt and sufficiency are acknowledged, the
parties hereby agree as follows:
 
All terms and conditions of the original Technology License Agreement (copy
attached) shall be transferred, with the following amendments/exceptions:


 
1

--------------------------------------------------------------------------------

 
 
Article 1    Definitions


"Field of Use" shall be amended by adding:
" - except for use in the field of diabetes. Rights for such use in the field of
diabetes shall remain with BT2 International Inc."
 
Article 3   Fees and Grant of Equity
 
This section will be deleted and replaced with the following:
 
Exmovere Inc. shall adopt a Royalty Policy similar to that described in Schedule
2 of the Technology License Agreement. However, Exmovere's policy shall require
the Company to allocate 5% of Category 1 revenues (BT2 sales or other product
sales) and 10% of Category 2 revenues (Monthly monitoring revenue & revenue from
the sale of services).
 
Such royalty shall be placed into a Royalty Pool. Payments from this royalty
pool shall be made on a quarterly basis, within 15 days after the end of the
quarter, as follows:
 
20 % of the pool shall be paid to BT2 International Inc. 80% of the pool shall
be paid to Exmocare LLC, et al


In the event a financing is obtained that requires dilution of the payments from
this royalty pool, the parties shall dilute on a pro rata basis.
 
Schedule 2    Directors' Resolution - Royalty Policy


Deleted and replaced with the above.
 
Schedule 3    Milestones and Grant of Equity
 
Deleted and replaced with the following:
 
Exmovere Inc. shall issue 15,003,000 common shares for the transferred license
rights.
 
Such common shares shall be issued as follows:
 

  BT2 International Inc 2,910,000 shares   Exmocare, et al 11,640,000 shares  
Belmont Partners Inc 453,000 shares

 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF this Agreement has been executed as of the day and year set
out below.
 
For and on behalf of:
 
[exmoveresigs3.jpg]
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
 